Citation Nr: 0927861	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-33 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
genitourinary surgery in service.

2.  Entitlement to an increased evaluation for service-
connected low back disorder currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to March 1994.  
He was born in 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran provided testimony before the undersigned 
Veterans Law Judge at a videoconference hearing from the San 
Antonio Veterans Benefits Office in June 2009; a complete 
written transcript is of record.

The Veteran also has service connection for a dermatological 
disorder, now rated as 30 percent disabling; and for 
lumbosacral strain, rated at 20 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The instant case is unusual in that, as to both issues, there 
is evidence which shows in-service complaints and care, but 
the questions now raised relate to what may or may not be 
attributable thereto as a residual thereof.

Also, although some correspondence has been issued in this 
regard, as recently held by the Court in Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), in terms of an increased 
rating claim, VCAA duties require: (1) that VA inform the 
claimant that to substantiate an increased rating claim, he 
must provide (or ask the Secretary to obtain) medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that the worsening has had on 
the claimant's employment and daily life; (2) that VA will 
determine a disability rating by applying relevant Diagnostic 
Codes, which typically range from zero percent to 100 
percent, based on the nature of the symptoms of the 
disability, severity, duration, and impact upon employment 
and daily life; and (3) that VA apprise the claimant of the 
types of medical and lay evidence that he may offer (or ask 
the Secretary to obtain) to support an increased rating 
claim, such as, competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.

In addition, the Vazquez Court noted that if the Diagnostic 
Code under which the claimant had been rated contains 
criteria for a higher disability rating that he could not 
satisfy by demonstrating merely a noticeable worsening and 
accompanying impact on employment and daily life, but could 
only demonstrate such worsening by providing certain test 
results or specific measurements, VA must provide at least 
general notice of this requirement

Residuals of genitourinary surgery

In the case of the Veteran's in-service surgery in August 
1991, of record are surgical reports from before, during, and 
after the surgery.  (These are located both in the manila 
envelope in the claims file and filed within the claims file 
itself and so tabbed).

The Veteran testified in June 2009 that he had not had a 
special urological evaluation by VA.  

To the contrary, although he had missed one earlier scheduled 
urological (QTC) examination because the information had been 
sent to the wrong location, he did in fact undergo such an 
examination in June 2006, a report from which is of record.  
At that time he complained that, since his in-service 
circumcision procedure, he had had partial dehiscence with a 
second stream of urine on voiding as well as a condyloma with 
meatus destruction.  The examiner opined that the Veteran did 
indeed have all that he claimed to have, but that the 
examiner did not consider it to be a disability. 

Nonetheless, there remain some questions which must be 
resolved by qualified medical personnel.  Specifically, if in 
fact the clinical findings he has claimed and which have been 
attributed to him on the 2006 examination are in fact the 
result of the in-service procedure, he may be entitled to 
service connection regardless of what the ultimate 
determination may be as to how much compensation he would 
warrant, based on the degree of functional or other 
demonstrable impairment.  However, there is some question as 
to whether the current findings are or are not due to the in-
service surgery, a question which has not been fully or 
directly addressed.  
Low back disorder

In general, a disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.  And when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran had back problems in service and was granted 
service connection for residuals thereof.  Since then, he had 
had at least one industrial incident, in 2002, which involved 
his back.  Some clinical records are in the file in that 
regard, as well as assessments with regard to his ability to 
work thereafter.

However, the primary difficult in rating his back disability 
is the inconsistency in reports by private and VA physicians 
as to what he does and does not demonstrate, including on 
magnetic resonance imagining (MRI) and X-rays, specifically, 
whether he does or does not have disc deterioration, the 
extent to which this is present, and whether it has any 
impact on his daily life.  The other issue which must be 
resolved is whether any of the current symptoms and findings 
are solely attributable to the 2002 industrial incident, and 
if so, how can they be distinguished from his service-
connected back disability.  In that regard, most recently, in 
July 2008, a VA orthopedic specialist assessed the relative 
findings; and while that analyses is clearly intended to be 
complete, unfortunately, the conclusions are still somewhat 
unclear, because they relate to actually extrapolating 
clinical conclusions for purposes of compensation in 
accordance with the regulations.

Based on the evidence of record, the Board finds that 
additional development would be potentially helpful.  
Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Complete private treatment 
records for both back and genitourinary 
complaints should be acquired after 
specific identification (and release as 
required) from the Veteran.  VA should 
assist as feasible.  Included therein to 
the extent possible should be X-rays and 
MRIs, or at least the detailed reports of 
all of these.

2.  The Veteran should then be examined by 
physicians who have not previously 
examined him with expertise in urology and 
orthopedics.  The examiners should review 
the entire file including any information 
that is obtained pursuant to this remand.

a.  The orthopedic evaluator should 
determine which back symptomatology is 
due to the Veteran's in-service 
disability and for which he has been 
service connected, and what, if any, is 
attributable to his post-service 
industrial accident.  Specifically, all 
pertinent facts should be addressed 
including the cited provisions of the 
law and DeLuca, supra.  X-rays and MRIs 
should be taken and compared to those 
others of record, and a determination 
should be made as to any distinctions 
between in-service related back 
problems and unrelated problems, and 
the manner and by what symptoms these 
are distinguishable, if any.

b.  The urological examiner should 
provide opinions with regard to three 
separate and distinct questions:

1.  To what is the Veteran's current 
partial dehiscence with a second 
stream of urine on voiding and 
condyloma with meatus destruction 
attributable?

2.  Is partial dehiscence with a 
second stream of urine on voiding, as 
well as a condyloma with meatus 
destruction, the only current 
genitourinary finding?

3.  Is there any disability 
associated with either of the 
foregoing, and if so, what are its 
disabling manifestations?

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  


4.  The case should then be reviewed and 
if the decision remains unsatisfactory, an 
SSOC should be issued and the Veteran and 
his representative should have a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The Veteran 
need do nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

